
	
		II
		112th CONGRESS
		1st Session
		S. 1928
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Ms. Klobuchar (for
			 herself and Mrs. Hutchison) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide criminal penalties for stalking.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stalkers Act of
			 2011.
		2.Criminal
			 provision relating to stalking, including cyberstalkingSection 2261A of title 18, United States
			 Code, is amended to read as follows:
			
				2261A.StalkingWhoever—
					(1)travels in
				interstate or foreign commerce or is present within the special maritime and
				territorial jurisdiction of the United States, or enters or leaves Indian
				country, with the intent to kill, injure, harass, intimidate, or place under
				surveillance with intent to kill, injure, harass, or intimidate another person,
				and in the course of, or as a result of, such travel or presence engages in
				conduct that—
						(A)places that
				person in reasonable fear of the death of, or serious bodily injury to—
							(i)that
				person;
							(ii)an immediate
				family member (as defined in section 115) of that person; or
							(iii)a spouse or
				intimate partner of that person; or
							(B)causes or
				attempts to cause or would be reasonably expected to cause substantial
				emotional distress to a person described in clause (i), (ii), or (iii) of
				subparagraph (A); or
						(2)with the intent
				to kill, injure, harass, intimidate, or place under surveillance with intent to
				kill, injure, harass, or intimidate another person, uses the mail, any
				interactive computer service or electronic communication service or electronic
				communication system of interstate commerce, or any other facility of
				interstate or foreign commerce to engage in a course of conduct that—
						(A)places that
				person in reasonable fear of the death of or serious bodily injury to a person
				described in clause (i), (ii), or (iii) of paragraph (1)(A); or
						(B)causes or
				attempts to cause or would be reasonably expected to cause substantial
				emotional distress to a person described in clause (i), (ii), or (iii) of
				paragraph (1)(A),
						shall be punished as provided in
				section 2261(b) of this
				title..
		
